                   Case 08-12323-CSS           Doc 1461      Filed 04/30/19      Page 1 of 1

                       UNITED STATES BANKRUPTCY COURT
                                District of Delaware
                            824 Market Street, 3rd Floor
                               Wilmington, DE 19801


In Re:                                                   Chapter: 7
Archway Cookies, LLC
67 West Michigan Avenue
Suite 200
Battle Creek, MI 49017
 EIN: 52−2134891                                         Case No.: 08−12323−CSS




                                                FINAL DECREE

       The estate of the above−named debtor(s) has been fully administered.

       IT IS ORDERED THAT:

       The Chapter 7 Trustee is hereby discharged as trustee of the estate of the above−named debtor(s) and
       the bond is cancelled.

       This case is hereby closed.




                                                                                  Christopher S. Sontchi
                                                                                    Bankruptcy Judge


Dated: 4/30/19

(VAN−467a)
